Weltner, Justice.
Louis Torres killed Judi Drummond by strangling her and striking her on the head. He was convicted of malice murder and sentenced to life imprisonment.1
The evidence showed that Torres, a cocaine dealer, became angry when Drummond discussed buying drugs from a rival dealer. A witness testified that Torres told her that he was going to kill Drummond. Thereafter, the witness heard sounds of a struggle in a trailer occupied by Torres and Drummond, and saw Torres standing over Drummond’s body.
Torres’ sole contention on appeal relates to the sufficiency of the evidence. The evidence is sufficient to permit a rational trier of fact to find Torres guilty of malice murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.

Michael C. Eubanks, District Attorney, Richard E. Thomas, G. Barksdale Boyd, Assistant District Attorneys, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.

 The homicide occurred on November 11, 1987. Torres was indicted for murder on March 29, 1988. He was found guilty of malice murder and sentenced on November 9, 1988. A motion for a new trial was filed on December 9, 1988 and denied on January 10, 1990. A notice of appeal was filed on February 9, 1990. The appeal was docketed February 28, 1990 and submitted without argument on May 4, 1990.